UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEBARROS ORTIZ CLAMP,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-145; CA-05-33-1)


Submitted: December 15, 2005              Decided:   December 22, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Debarros Ortiz Clamp, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Debarros Ortiz Clamp, a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 28 U.S.C. § 2255 (2000) motion

as untimely filed.       An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that   the   district    court’s     assessment     of   his

constitutional      claims     is    debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Clamp has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented      in   the

materials      before   the    court   and     argument    would    not    aid   the

decisional process.



                                                                          DISMISSED



                                       - 2 -